Citation Nr: 0709555	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including based on herbicide and ionizing radiation exposure.

2.  Entitlement to service connection for hypertension, 
including based on herbicide and ionizing radiation exposure.

3.  Entitlement to service connection for residuals of a 
stroke, including based on herbicide and ionizing radiation 
exposure.

4.  Entitlement to service connection for blindness in the 
left eye, including based on herbicide and ionizing radiation 
exposure.

5.  Entitlement to VA non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 26, 1965, to September 24, 1966, with additional 
service in the reserves until 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision and administrative 
determination.  The appellant testified before the Board in 
December 2006.


FINDINGS OF FACT

1.  The veteran served on ACDUTRA from November 26, 1965, to 
September 24, 1966, with additional service in the reserves 
until 1971; he was not discharged or released from National 
Guard service as a result of a service-connected disability.

2.  Diabetes mellitus was not manifested during the 
appellant's ACDUTRA service; and it is not shown to be 
related to any aspect in such service, including alleged 
exposure to ionizing radiation or alleged exposure to 
herbicides.

3.  Hypertension was not manifested during the appellant's 
ACDUTRA service; and it is not shown to be related to any 
aspect in such service, including alleged exposure to 
ionizing radiation or alleged exposure to herbicides, or to 
any service-connected disability.

4.  Residuals of a stroke were not manifested during the 
appellant's ACDUTRA service; and they are not shown to be 
related to any aspect in such service, including alleged 
exposure to ionizing radiation or alleged exposure to 
herbicides, or to any service-connected disability.

5.  Blindness in the left eye was not manifested during the 
appellant's ACDUTRA service; and it is not shown to be 
related to any aspect in such service, including alleged 
exposure to ionizing radiation or alleged exposure to 
herbicides, or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A.  §§ 101, 106, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.311 
(2006).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A.  §§ 101, 106, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310, 3.311 
(2006).

3.  Residuals of a stroke were not incurred in or aggravated 
by active service.  38 U.S.C.A.  §§ 101, 106, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.310, 3.311 (2006).

4.  Blindness in the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A.  §§ 101, 106, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309, 3.310, 3.311 (2006).

5.  The appellant does not meet the basic eligibility 
requirements for non-service-connected VA disability pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.6, 3.314 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2004; a rating decision 
and an administrative determination in June 2004; and a 
statement of the case in April 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the June 2004 RO 
decision) or even the final RO adjudication (the April 2005 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under its duty to notify claimants 
prior to the last RO adjudication here (the April 2005 
statement of the case).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board now turns to 
the merits of the claims.

Service connection claims

The appellant seeks service connection for diabetes mellitus, 
for hypertension, for a stroke in 2000 and its residuals, and 
for blindness in his left eye.  He contends that he was 
exposed to herbicides or to ionizing radiation during his 
active duty for training.  He states that while working on 
aircraft at his duty station, he was exposed to dust that was 
on various aircraft and that he was in the proximity of 
"black boxes" that included yellow radiation hazard signs.  
Primarily, he argues that these possible exposures caused 
diabetes mellitus and that the other disorders followed as a 
consequence of the diabetes mellitus.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

There is a significant distinction between "active duty" 
and "active duty for training" for purposes of certain VA 
benefits.  Because of the way in which the term "active 
military, naval, or air service" is defined, different 
considerations apply to individuals who seek service 
connection based on service in the reserves or active duty 
for training.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) (defining "active duty") and (24) (defining 
"active military, naval, or air service"); 38 C.F.R. § 
3.6(a) and (d); see Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
Absent such evidence, the period of ACDUTRA would not qualify 
as "active military, naval, or air service," and the 
claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. 415 (1998).

Very importantly, presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995) ("an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status"); Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  It follows from this that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA under 38 U.S.C.A. §§ 101(24), 106, 
1110.

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Also, a disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To 
establish secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

In light of these applicable laws and regulations, the Board 
has reviewed the appellant's service medical records from his 
period of ACDUTRA service (November 1965 to September 1966).  
However, none of the claimed disabilities is mentioned in any 
of these records, nor is there any clinical finding that 
might possibly suggest manifestation of elevated blood sugar 
levels, elevated blood pressure readings, cerebrovascular 
problems, or eye problems during this timeframe.  Indeed, 
there is no such evidence in the ensuing medical records from 
the remainder of the appellant's service in the reserves 
through 1971.  According to the post-service medical 
evidence, the first mention of possibly elevated blood sugar 
levels was in 1975, with a diagnosis in approximately 1982.  
The other conditions were also diagnosed many years after 
service, such as the stroke in 2000 and vision problems in 
2003.  Therefore, the Board must conclude that none of the 
claimed diseases was manifested during the appellant's 
ACDUTRA service.  And since the claimed disorders at issue 
are diseases, not injuries, there is no evidence of a 
relevant injury during the veteran's subsequent reserve 
service.

Other laws and regulations do provide for service connection 
on a presumptive basis for claims involving herbicide 
exposure related to Vietnam service or to exposure to 
ionizing radiation.  However, as discussed below, these 
provisions are not helpful to the appellant's claims.

There are more specific laws that govern adjudication of 
herbicide exposure-related claims.  A veteran who, during 
"active military, naval, or air service," served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
is presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange) during such service, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus is 
listed as one of those specified diseases.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

However, as noted above, presumptive periods do not apply to 
the appellant because his active duty for training (and even 
his subsequent service in the reserves) do not qualify as 
"active military, naval, or air service," which is one of 
the prerequisites for application of 38 U.S.C.A. § 1116.  

Moreover, the Board notes in passing that the appellant never 
had the requisite service in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, which is yet another 
requirement for application of 38 U.S.C.A. § 1116.  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic. VA's General Counsel has concluded that the 
term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  
VAOPGCPREC 7-93 (Aug. 12, 1993) (cited at 59 Fed. Reg. 4,752 
(Feb. 1, 1994)).  The appellant's argument is removed one 
more step from the particular fact pattern discussed in 
VAOPGCREC 7-93.  In essence, he states that he was exposed to 
herbicides primarily from working on aircraft that he 
believes were involved in herbicide spraying but that had 
been brought to his training station for repair and 
maintenance.  By extension of the holding of VAOPGCREC 7-93, 
this is not deemed as service in Vietnam.

The veteran served on active duty for training from November 
1965 to September 1966.  Although he insists that his ACDUTRA 
should be treated the same as active duty, there is no basis 
in the law for his request.  The Congressionally enacted laws 
themselves make the distinction in the relevant sections 
setting forth the definitions discussed above, and the Board 
is bound to apply those laws.   Cf. Giancaterino v. Brown, 7 
Vet. App. 555 (1995) (upholding constitutionality of law 
providing for disparate treatment between two particular 
groups regarding certain VA benefits).

Thus, there is no basis for service connection on a 
presumptive basis due to herbicide exposure from the 
appellant's service during the Vietnam War.

Finally, the Board addresses the appellant's final argument, 
which involves possible exposure to ionizing radiation.  

Generally, service connection for disability that is claimed 
to be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  There are certain types 
of cancer that are presumptively service connected specific 
to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, certain "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" 
is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean, in 
pertinent part, onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki in Japan by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3).

However, the appellant was not involved in onsite 
participation in any of these activities.  Although "onsite 
participation" includes the performance of official military 
duties on aircraft or other equipment used in direct support 
of nuclear tests, there is no evidence that the appellant's 
duties involved work on such aircraft.  Instead, he contends 
that he may have been exposed to radiation from aircraft 
black boxes that had yellow radiation hazard markings.  This 
does not qualify as the necessary type of "radiation-risk 
activity" under 38 C.F.R. § 3.309(d).

Moreover, the diseases specific to "radiation-exposed 
veterans" are the following: (i) leukemia (other than 
chronic lymphocytic leukemia); (ii) cancer of the thyroid; 
(iii) cancer of the breast; (iv) cancer of the pharynx; (v) 
cancer of the esophagus; (vi) cancer of the stomach; (vii) 
cancer of the small intestine; (viii) cancer of the pancreas; 
(ix) multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of the 
gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; and (xv) cancer of the urinary tract; (xvi) 
bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; 
(xviii) cancer of the brain; (xix) cancer of the colon; (x) 
cancer of the lung; (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).  The disabilities in question in this case 
(diabetes mellitus, hypertension, stroke, and blindness) are 
not listed among these particular diseases.

As for the second method of evaluating claims for service 
connection based on exposure to ionizing radiation, the 
relevant regulation is 38 C.F.R. § 3.311.  This regulation 
calls for the development of a dose assessment where it is 
established that a "radiogenic disease" first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

However, the appellant's claimed disabilities do not qualify 
for consideration under these provisions.  Pursuant to 38 
C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  (Bone cancer become must become 
manifest within 30 years after exposure, and prostate cancer 
must become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).)  The disabilities in question in this 
case (diabetes mellitus, hypertension, stroke, and blindness) 
are not listed among these particular "radiogenic 
diseases."  

The Board also notes that there is no competent evidence that 
might otherwise relate the appellant's claimed disabilities 
to his active duty for training or his reserve service.  The 
appellant's assertions to the contrary are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
is generally not competent to render opinion on matters 
requiring knowledge of medical principles, such as diagnosis 
or etiology).

Finally, since service connection is not in effect for 
diabetes mellitus or any other disability (including based on 
this decision), there is no basis for secondary service 
connection for hypertension, residuals of a stroke, or 
blindness in the left eye.  See 38 C.F.R. § 3.310.

In sum, on consideration of all possible bases for 
entitlement, the evidence shows that the claimed disabilities 
were first manifested years after service and are not related 
to service by competent evidence or by any possibly 
applicable law or regulation.  Since the preponderance of the 
evidence is against the claims, the Board will deny all four 
of these claims.  See 38 U.S.C.A. § 5107(b).  


VA non-service-connected pension benefits

The veteran seeks entitlement to VA non-service-connected 
disability pension benefits on the ground that his ACDUTRA 
service (November 1965 to September 1966) qualifies as the 
necessary active duty service.

Under VA regulations, the payment of non-service-connected VA 
disability pension benefits is provided to veterans who are 
permanently and totally disabled from a non-service-connected 
disability which is not the result of willful misconduct, but 
only where the veteran has the requisite active wartime 
service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

However, as discussed in the preceding section, "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

The appellant's period of ACDUTRA service, from November 1965 
to September 1966 certainly is more than 90 days of service.  
And it was during a period of war.  However, even though this 
period exceeds 90 days, it still cannot fulfill the requisite 
service requirements.  Under the regulations outlined above, 
the appellant's 90 days of service must be completed during a 
period of "active military, naval, or air service."  Such 
does not include a period of ACDUTRA unless the appellant was 
disabled from an injury or disease incurred during such 
service.  Because the appellant is not service-connected for 
any disease or injury stemming from his period of ACDUTRA, 
this period of service is not considered "active military, 
naval, or air service" as defined by the regulations.  
Therefore, the appellant's period of ACDUTRA service does not 
qualify him for non-service-connected VA disability pension 
benefits.

The Board has already addressed the appellant's argument that 
his ACDUTRA should be treated as active duty in the section 
discussing his service connection claims.  Cf. Giancaterino, 
supra. 

Because the appellant does not meet the basic eligibility 
requirements for non-service-connected VA disability pension 
benefits, the Board must deny this claim.


ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for hypertension is denied.

3.  Service connection for residuals of a stroke is denied.

4.  Service connection for blindness of the left eye is 
denied.

5.  Entitlement to non-service-connected VA disability 
pension benefits is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


